UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7340


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

WILLIE EDWARD BARNES, a/k/a Big Will,

                      Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.   (3:08-cr-00064-JPB-DJJ-1; 3:10-cv-00107-
JPB-DJJ)


Submitted:   November 13, 2012            Decided: November 15, 2012


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Edward Barnes, Appellant Pro Se. Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Willie       Edward   Barnes        seeks    to     appeal      the   district

court’s order denying his motion under Fed. R. Civ. P. 60(b)(6). *

The order is not appealable unless a circuit justice or judge

issues        a       certificate        of         appealability.              28      U.S.C.

§ 2253(c)(1)(B) (2006).              A certificate of appealability will not

issue       absent     “a    substantial       showing        of       the    denial    of     a

constitutional          right.”         28    U.S.C.       § 2253(c)(2).             When    the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating         that    reasonable         jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El    v.    Cockrell,         537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Barnes has not made the requisite showing.                              Accordingly, we

       *
       Because Barnes’ Rule 60(b) motion directly attacked his
conviction, it was, in essence, an unauthorized and successive
28 U.S.C.A. § 2255 (West Supp. 2012) motion over which the
district court lacked jurisdiction. United States v. Winestock,
340 F.3d 200, 206 (4th Cir. 2003).



                                               2
deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.

               Additionally, we construe Barnes’ notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.          Winestock, 340 F.3d at 208.              In order to obtain

authorization to file a successive § 2255 motion, a prisoner

must     assert       claims     based    on    either:        (1) newly      discovered

evidence,       not    previously     discoverable       by    due     diligence,   that

would     be    sufficient       to   establish     by     clear       and    convincing

evidence       that,    but    for    constitutional          error,    no    reasonable

factfinder would have found the movant guilty of the offense; or

(2) a new rule of constitutional law, previously unavailable,

made retroactive by the Supreme Court to cases on collateral

review.        28 U.S.C.A. § 2255(h).           Barnes’ claims do not satisfy

either of these criteria.                Therefore, we deny authorization to

file a successive § 2255 motion.

               We dispense with oral argument because the facts and

legal    contentions       are    adequately      presented       in    the    materials

before    the     court   and     argument      would    not    aid    the    decisional

process.



                                                                               DISMISSED




                                            3